DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Species 1 (on which claims 1-9 are readable) in the reply filed on 05/06/2022 is acknowledged. Therefore, claims 1-9 are pending in the current application and will be examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150204980 A1 (Matsuura). 
                           Claim 1, Matsuura teaches a laser distance measuring apparatus mounted on a moving body (para 89 note laser radar device 11 and vehicle), comprising: 
                      a laser beam generator that emits a laser beam (see figure 1 Ref 22 para 92 note measuring light projector 22 projects measuring light, which is of a pulsed laser beam (laser pulse)); 
                      a light receiver that receives a reflected light of the laser beam reflected by an object, and outputs a light receiving signal (see figure 1 Ref 24 para 94 note receiver 24 receives reflected light of the measuring light or the inspection light ); 
                         and a distance calculator (see figure 8 , para 133-140 note the arithmetic section 27. Note the arithmetic section includes multiple elements and together determines the distance) that calculates an object distance which is a distance to the object, based on the emitted laser beam and the light receiving signal (para 137-138 note distance), wherein the distance calculator changes a light receiving sensitivity of the light receiving signal, based on a moving speed of the moving body and the object distance (in light of specification para 12, moving body is the vehicle on which the LIDAR is mounted in other words the own vehicle. Para 98 note sensitivity. Para 140 The sensitivity controller 304 individually controls detection sensitivity of each detection area through the controller 21 based on the object detection result of the object detector 312 and the detection result of the own vehicle speed of the vehicle speed sensor 13.).

                         Claim 2, Matsuura teaches the laser distance measuring apparatus according to claim 1, wherein the distance calculator changes a processing frequency of the light receiving signals which are measured in this time and the past (In light of specification and figure 11, processing frequency will be interpreted as the number of integration times . See Matsuura figure 12, para 175-176 and note that the light reception signal is sampled at sampling clock times t1 to ty with respect to the measuring light from a first time to a hundredth time. 100th time is this time and first and second and all other are past times. Para 178 note the light reception sensitivity is increased with increasing number of integration times.  From para 178, it can be understood that number of integration times is changed. Also note sensitivity is related to number of integration times.) and used for calculation of the object distance, based on the object distance and the moving speed (Para 184-186 and para 189 note distance.)


                                                                Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150204980 A1 (Matsuura) in view of JP H07134178 A (Yoshida )1.
                              Claim 3, Matsuura teaches the laser distance measuring apparatus according to claim 2, wherein the distance calculator increases the processing frequency as the object distance becomes large (Para 178 note The light reception sensitivity is increased with increasing number of integration times. Para 208 note high sensitivity and also note farther object).
                              Matsuura fails but Yoshida teaches that the distance calculator decreases the processing frequency as the moving speed becomes large (In light of specification para 57, processing frequency is related to sensitivity. See Yoshida figure 2 A and B line 58 note figure 2B and also note control to set the light emission power to 16 W and reduce the light receiving sensitivity. When power is 16W the right receiving sensitivity is decreased. From figure 2B it can be seen that the reference numeral to indicate 16W and reducing sensitivity is 4. From figure 2A, it can be seen that when speed is 40km/h or more than 30km/h then reference numeral 4 can be seen. Note in figure 2A, ON4, indicates that power is 16W and sensitivity is decreased when speed is increased to 40 km/h.).
                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Matsuura and Yoshida and modify the laser distance measuring apparatus such that the distance calculator decreases the processing frequency as the moving speed becomes large because this would reduce stress on the distance calculator.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150204980 A1 (Matsuura) in view of JP 2014109458 A (Takasuka et al.)1.

                          Claim 4, Matsuura teaches the laser distance measuring apparatus according to claim 2, wherein the distance calculator calculates an integration value of the processing frequency of the light receiving signals which are measured in scanning periods of this time and the past at the same irradiation angle as this time (See Matsuura figure 12, para 175-177 and note that the light reception signal is sampled at sampling clock times t1 to ty with respect to the measuring light from a first time to a hundredth time. 100th time is this time and first and second and all other are past times. Also note each light receiving element is related to one specific angle and this can be seen from figure 5.) and calculates the object distance based on the integration value of the light receiving signals (Para 184-186 and para 189 note distance.).
                      Matsuura fails to explicitly mention a scanning mechanism but rather Matsuura teaches a light source and light receiving elements to scan different angles. Takasuka explicitly teaches a scanning mechanism that change an irradiation angle of the laser beam, and a scanning controller that controls the scanning mechanism to scan the irradiation angle of the laser beam periodically (see line 15 note mirror and motor and periodically).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Matsuura and Takasuka and combine a scanning mechanism that change an irradiation angle of the laser beam, and a scanning controller that controls the scanning mechanism to scan the irradiation angle of the laser beam periodically because this would allow two-dimensional scanning and better area coverage.

                               Claim 5, Matsuura teaches the laser distance measuring apparatus according to claim 2, further comprising: 
                      […],
                           wherein the distance calculator calculates an average (para 177 note added. Para 178 note averaged) value of the processing frequency of the light receiving signals which are measured in scanning periods of this time and the past at the same irradiation angle as this time (para 175 note a certain light receiving element 202. Para 176 note identical light receiving element. Para 177 note the light reception values in each of which the light reception signals from the light receiving elements 202-1 and 202-2 are added and the light reception value of the light reception signal only from one of the light receiving element 202-1 and the light receiving element 202-2 are distinguished from each other as the light reception value in which a different kind of the light reception signal is sampled, and separately integrated.), and calculates the object distance based on the average value of the light receiving signals (para 178 note distant object. Para 184-186 and para 189 note distance.).  
                      Matsuura fails to explicitly mention a scanning mechanism but rather Matsuura teaches a light source and light receiving elements to scan different angles. Takasuka explicitly teaches a scanning mechanism that change an irradiation angle of the laser beam, and a scanning controller that controls the scanning mechanism to scan the irradiation angle of the laser beam periodically (see line 15 note mirror and motor and periodically).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Matsuura and Takasuka and combine a scanning mechanism that change an irradiation angle of the laser beam, and a scanning controller that controls the scanning mechanism to scan the irradiation angle of the laser beam periodically because this would allow two-dimensional scanning and better area coverage.


                               Claim 6, Matsuura teaches the laser distance measuring apparatus according to claim 2,44/47 further comprising: 
                      […],
                                    wherein the distance calculator calculates a maximum value (para 185-186 note peak detector 311 is a part of arithmetic section 27. Note Specifically, the peak detector 311 detects the sampling clock time the integrated light reception value is maximized in each light receiving element 202. ) of the processing frequency of the light receiving signals which are measured in scanning periods of this time and the past at the same irradiation angle as this time (See Matsuura figure 12, para 175-177 and note that the light reception signal is sampled at sampling clock times t1 to ty with respect to the measuring light from a first time to a hundredth time. 100th time is this time and first and second and all other are past times), and calculates the object distance based on the maximum value of the light receiving signals (Para 184-186 and para 189 note distance ).

                      Matsuura fails to explicitly mention a scanning mechanism but rather Matsuura teaches a light source and light receiving elements to scan different angles. Takasuka explicitly teaches a scanning mechanism that change an irradiation angle of the laser beam, and a scanning controller that controls the scanning mechanism to scan the irradiation angle of the laser beam periodically (see line 15 note mirror and motor and periodically).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Matsuura and Takasuka and combine a scanning mechanism that change an irradiation angle of the laser beam, and a scanning controller that controls the scanning mechanism to scan the irradiation angle of the laser beam periodically because this would allow two-dimensional scanning and better area coverage.


Allowable Subject Matter
                                 Claims 7-9  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                               Regarding claim 7-9, the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art Matsuura teaches the distance measuring apparatus but fails to teach wherein the distance calculator shifts time of the light receiving signal measured in the past. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
                        
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645     

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645